Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 01, 2021.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Re claim 1: configure to. 
Appropriate correction is required.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yahata (20160071777).
In paragraphs 45-50, 53, 55, 57-59, 73, 74, 77, 80, 92, 96, 98, and 99, Yahata discloses the following:
Re claim 1: A semiconductor package “400” comprising: a metal “copper” base “401” having a main surface “101b” configure capable of being used for any intended use to mount at least one semiconductor element “111” thereon; a side wall “403,” “404” having a frame shape and disposed on the main surface of the metal base, the side wall including a first side wall portion “403” made of a resin “resin,” and a second side wall portion “404” made of a resin “resin” and placed on the first side wall portion, wherein the second side wall portion is joined to the first side wall portion with an adhesive “adhesion”; and at least one metal “copper” lead “402” partially sandwiched between the first side wall portion and the second side wall portion, wherein a first end (figure 7B, 
	Re claim 4: The semiconductor package re claim 1, wherein the first side wall portion and the second side wall portion include epoxy resins “epoxy resin.” 
	Re claim 6: The semiconductor package re claim 1, wherein at least one of the first side wall portion and the second side wall portion is provided with a recess “304” depressed along a thickness direction of the side wall portion, wherein the sandwiched part of the metal lead is placed within the recess. 
	Re claim 7: The semiconductor package re claim 6, wherein the first side wall portion is provided with the recess depressed toward the main surface of the metal base. 
	Re claim 8: The semiconductor package re claim 1, wherein at least one of the first side wall portion and the second side wall portion is provided with a recess depressed along a thickness direction of the side wall portion, wherein the first end of the metal lead is placed within the recess to being exposed (figure 7B, not labeled) inside of the side wall. 
	Re claim 11: A semiconductor device comprising: the semiconductor package re claim 1; and at least one semiconductor element “111” disposed on the main surface of the metal base inside the side wall. 
	Re claim 15: The semiconductor device re claim 11, wherein the at least one metal lead includes an input “input” lead located at a first part of the side wall and an output “output” lead located at a second part of the side wall opposite to the first part, and the input lead is connected “connect[]”/“113” to the semiconductor element and the semiconductor element is connected “connect[]”/“113” to the output lead. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3, and alternatively, claim 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata as previously applied to claim 1, and further in combination with Nimura (20160163565).
As previously cited, Yahata discloses the following:
	Re claim 2: The semiconductor package re claim 1, wherein the adhesive includes a thermosetting resin. 
	Re claim 3: The semiconductor package re claim 2, wherein the adhesive includes a thermosetting epoxy resin. 
	However, Yahata does not appear to explicitly disclose the following: 
	Re claim 2: the adhesive includes a thermosetting resin. 
	Re claim 3: the adhesive includes a thermosetting epoxy resin. 
	Nonetheless, in paragraphs 56, 57, 76, and 81, Nimura discloses the following:
	Re claim 2: the adhesive “24” includes a thermosetting resin “thermosetting epoxy,” “epoxy resin.”
	Re claim 3: the adhesive includes a thermosetting epoxy resin. 
	In addition to the previously applied disclosure of Yahata, Nimura also discloses the following:

Moreover, it would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura as follows:
Re claim 1: the second side wall portion of Yahata is joined to the first side wall portion of Yahata with an adhesive. 
	Re claim 2: the adhesive “adhesion” of Yahata includes a thermosetting resin. 
	Re claim 3: the adhesive “adhesion” of Yahata includes a thermosetting epoxy resin. 
	In particular, it would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because, as disclosed by Nimura as cited, it would provide excellent bonding workability.
Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle. 325 U.S. at 335, 65 USPQ at 301.
[S]election of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)
Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) 
See also MPEP §§ 2144.06 and 2144.07.
It also would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because it would facilitate provision of the adhesive “adhesion” of Yahata, and as evidenced by the above citations, substitution or  
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)) See MPEP § 2144.06(II).
It is our opinion that the substitution of Wille's type seal for the cement of Hallauer in Figure 1 would be obvious to persons of ordinary skill in the art from the disclosures of these references, merely involving an obvious selection between known alternatives in the art and the application of routine technical skills. (In re May (CCPA) 136 USPQ 208)
This, [evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography] in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor. (Smith v. Hayashi, 209 USPQ 754, 759 (Bd. of Pat. Inter. 1980)) 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)) 
See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); In re Cornish (CCPA) 125 USPQ 413; In re Soucy (CCPA) 153 USPQ 816; Sabel et al. v. The Wickes Corporation et al. (DC SC) 175 USPQ 3; Ex parte Seiko Koko Kabushiki Kaisha Co. (BdPatApp&Int) 225 USPQ 1260, and Ex parte Rachlin (BdPatApp&Int) 151 USPQ 56.  
It also would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because they are alternatives or equivalents known in the art, and consistent with the above citations, it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
Such a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. … [T]he court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. … The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try.’… [T]he fact that a combination was obvious to try might show that it was obvious under §103. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))
Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007) and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009).
It also would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art, including the applied disclosed results of Nimura of excellent bonding workability. See MPEP § 2143.
		
In particular, it would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because, as disclosed by Nimura as cited, it would provide excellent bonding workability.
It also would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because it would facilitate provision of the adhesive “adhesion” of Yahata.
It also would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
It also would have been obvious to substitute or combine the applied disclosures of Yahata and Nimura including because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination .
	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata, or the combination of Yahata and Nimura, as previously applied to claim 1, and further in combination with Satake (20130128489).
	As previously cited, Yahata discloses the following:
	Re claim 14: The semiconductor device re claim 11, further comprising: a lid “lid” disposed on an upper surface, which is opposite to the main surface of the metal base, of the side wall, the lid completely covering “seal[]” an opening of the side wall to air-tightly seal the semiconductor package. 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 14: air-tightly seal. 
	Nonetheless, in paragraph 46, Satake discloses the following:
	Re claim 14: air-tightly seal “hermetic sealing.” 	
	Moreover, it would have been obvious to combine the disclosures of the previously applied prior art and Satake as follows:
	Re claim 14: air-tightly seal. 
	In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Satake because it would facilitate the applied seal of the previously applied prior art.
	Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata, or the combination of Yahata and Nimura, as previously applied to claim 1, and further in combination with Takagi (20100091477).
As previously cited, Yahata discloses the following:
	Re claim 9: The semiconductor package re claim 1, wherein the side wall portion “16” is provided with a depressed portion depressed along a direction from an inner surface of the side wall toward an outer surface of the side wall, wherein the first end of the metal lead “19b” is exposed from the depressed portion. 
	Re claim 13: The semiconductor device re claim 11, wherein the semiconductor element includes a semiconductor die “die” being a transistor including a source via, a gate electrode, and a drain electrode. 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 9: The semiconductor package re claim 1, wherein the side wall portion is provided with a depressed portion depressed along a direction from an inner surface of the side wall toward an outer surface of the side wall, wherein the first end of the metal lead is exposed from the depressed portion. 
	Re claim 13: The semiconductor device re claim 11, wherein the semiconductor element includes a semiconductor die being a transistor including a source via, a gate electrode, and a drain electrode. 
	Nonetheless, in paragraphs 10, 17, 55, 58, 60, 104, 160-162, and 164, Takagi discloses the following:
	Re claim 9: the side wall portion “16” is provided with a depressed portion (figure 2C, not labeled) depressed along a direction from an inner surface of the side wall toward an outer surface of the side wall, wherein the first end of the metal lead “19b” is exposed from the depressed portion. 

Moreover, it would have been obvious to substitute or combine the disclosures of the previously applied prior art and Takagi as follows:
	Re claim 9: the side wall portion of the previously applied prior art is provided with a depressed portion depressed along a direction from an inner surface of the side wall toward an outer surface of the side wall, wherein the first end of the metal lead of the previously applied prior art is exposed from the depressed portion. 
	Re claim 13: the semiconductor element includes a semiconductor die of the previously applied prior art being a transistor including a source via, a gate electrode, and a drain electrode. 
In particular, it would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Takagi including because, as disclosed by Takagi as cited, it would improve reliability of the package of the previously applied prior art (Takagi ¶ 17).
It also would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Takagi including because it would facilitate provision of the package of the previously applied prior art.
It also would have been obvious to substitute or combine the applied disclosures of the previously applied prior art and Takagi including because they are alternatives or equivalents known in the art and it would have been an obvious selection between the known alternatives in the art and the application of routine technical skills.
.
	Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yahata, or the combination of Yahata and Nimura, as previously applied to claim 1, and further in combination with Kazemi (20160218048).
As previously applied, Yahata discloses the following:
	Re claim 10: The semiconductor package re claim 1, wherein the first side wall portion is joined to the metal base with a joining “adhesion” material including a sintering metal paste. 
	Re claim 12: The semiconductor device re claim 11, wherein the semiconductor element is joined “mount[]”/“bond[]” to the metal base through a joining material including a sintering metal “AuSn” paste. 
	However, the previously applied prior art does not appear to explicitly disclose the following: 
	Re claim 10: the joining material including a sintering metal paste. 
	Re claim 12: the joining material including a sintering metal paste. 
	Nonetheless, in paragraph 34, Kazemi discloses the following:
	Re claim 10: a joining material “200” including a sintering metal paste. 
	Re claim 12: a joining material including a sintering metal paste. 

 	Re claim 10: the joining material of the previously applied prior art including a sintering metal paste. 
	Re claim 12: the joining material including a sintering metal paste. 
	In particular, it would have been obvious to combine the disclosures of the previously applied prior art and Kazemi including because it would facilitate provision of the joining material of the previously applied prior art.
Claim 5 is allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
September 11, 2021